Citation Nr: 1703788	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-20 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, with hypertension.  

2.  Entitlement to a disability rating in excess of 50 percent for diabetic retinopathy with constricted fields of vision.  

3.  Entitlement to a disability rating in excess of 20 percent for diabetic retinopathy causing decreased visual acuity prior to August 28, 2014, and disability rating in excess of 40 percent thereafter.  

4.  Entitlement to a compensable disability rating for diabetic retinopathy with diplopia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of this proceeding is associated with the claims file.  

These matters were previously before the Board in June 2014, when they were remanded for additional development.  

In December 2014, during the pendency of the appeal, the RO increased the evaluation for the Veteran's diabetic retinopathy causing decreased visual acuity from 20 to 40 percent, effective August 28, 2014.  As the grant of a 40 percent rating, effective August 28, 2014, does not constitute a full grant of the particular benefit sought, the issue of entitlement to an increased rating for diabetic retinopathy causing decreased visual acuity remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran is seeking increased disability ratings for service-connected diabetes mellitus, diabetic retinopathy with constricted fields of vision, diabetic retinopathy causing decreased visual acuity, and diabetic retinopathy with diplopia.  Before reaching a decision on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

As noted above, the Veteran's claims were previously remanded in June 2014.  With respect to the Veteran's claims for increased ratings for diabetic retinopathy, the Board instructed the AOJ to afford the Veteran a VA ophthalmological examination to determine the severity of his service-connected diabetic retinopathy with constricted fields of vision, diabetic retinopathy causing decreased visual acuity, and diabetic retinopathy with diplopia.  In pertinent part, the examiner was instructed to conduct visual field testing using the Goldmann Perimeter Chart and to thereafter associate the chart with the Veteran's claims file.  The examiner was also asked to provide VA with the Veteran's visual field at each of the eight principal meridians measured in degrees pursuant to 38 C.F.R. § 4.76a (i.e., temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally).  

Following the Board's remand, a VA eye examination was carried out in August 2014.  According to the examination report, visual field testing was performed using Goldmann's equivalent III/4e target, and the Veteran exhibited contraction of a visual field, as well as loss of a visual field.  Additionally, examiner included a remark that visual fields were available in Vista Imaging.  However, the record does not include the chart that was produced as a result of such testing.  Absent such chart and findings, the Board is unable to properly evaluate the severity of the Veteran's diabetic retinopathy.  Accordingly, the Goldmann chart and associated findings should be obtained and associated with the Veteran's claims file.  If they cannot be obtained, the Veteran must be afforded an additional examination, and all results of testing must be included with the examination report.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 4.76a, Table III, 4.77; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to both claims on appeal, VA treatment records, such as a December 2013 mental health note, indicate that the Veteran's income includes Social Security Disability benefits.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile).  Because the record indicates that the Veteran receives Social Security Disability benefits for an unspecified disability or disabilities, there may be outstanding federal records that are relevant to the Veteran's claims.  A remand is therefore necessary to obtain and associate with the claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of medical treatment from VA or private health care providers that pertain to his service-connected diabetes mellitus or diabetic retinopathy.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.	Obtain and associate with the record the Goldmann chart that was produced as a result of the August 2014 VA eye conditions examination, in addition to associated findings regarding the visual fields at the eight principal meridians.  

If the Goldman chart is not available, the Veteran should be afforded an additional VA ophthalmological examination so that this testing can be carried out and the results associated with the claims file.  

If it is necessary to afford the Veteran an additional VA examination with an appropriate medical provider, the claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should respond to the following:  

a)  The examiner should report all current manifestations of the Veteran's diabetic retinopathy.  

In doing so, it is essential that the examiner interpret all graphical representation of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  

The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss.

b)  The examiner must conduct visual field testing using the Goldmann Perimeter Chart and thereafter associate the chart with the Veteran's claims file.  The examiner should also provide VA with the Veteran's visual field at each of the eight principal meridians measured in degrees (i.e., temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally).  See 38 C.F.R. §§ 4.76a, Table III, 4.77.  

c)  The examiner should specifically determine (1) whether the Veteran has diplopia in one or both eyes, and (2) for each eye, whether diplopia extends beyond more than one quadrant or range of degrees, and whether diplopia is in two separate areas of the same eye.  The examiner should also indicate to what degree, if any, the Veteran suffers from diplopia for central, down, lateral, and up vision.  

If diplopia is not shown upon testing, or if current diplopia findings are shown to be significantly different in degree or location than those previously identified in prior VA examination reports of record, these differences should be made clear and explained to the extent possible.  

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's claims file.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

4.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims, with consideration of evidence associated with the claims file since the issuance of the December 2014 Supplemental Statement of the Case.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

